United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-1796
                                  ___________

Scottie L. Scott,                    *
                                     *
             Appellant,              *
                                     * Appeal from the United States
       v.                            * District Court for the Northern
                                     * District of Iowa.
State of Iowa; Aaron K. Hawbaker;    *
Kathryn J. Mahoney; Cory Jon         * [UNPUBLISHED]
Goldensoph; Black Hawk County,       *
                                     *
             Appellees.              *
                                ___________

                            Submitted: October 12, 2011
                               Filed: October 19, 2011
                                ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.


       Iowa inmate Scottie Scott appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 action as barred by Heck v. Humphrey, 512 U.S. 477 (1994). Upon
de novo review, we conclude dismissal was proper for the reasons the district court
stated, although the dismissal should have been without prejudice, see Schafer v.


      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
Moore, 46 F.3d 43, 45 (8th Cir. 1995) (per curiam). Accordingly, we modify the
dismissal to be without prejudice, and we affirm the judgment as modified. See 8th
Cir. R. 47B.
                       ______________________________




                                       -2-